Citation Nr: 1302026	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, psychotic disorder, and bipolar disorder, and if so, entitlement to service connection for the same.

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to higher initial evaluations for cold injury of the right foot, evaluated as 10 percent disabling from May 10, 2006 to May 1, 2012 and as 20 percent disabling from May 2, 2012.

4.  Entitlement to higher initial evaluations for cold injury of the left foot, evaluated as noncompensably disabling from May 10, 2006 to May 1, 2012, and as 20 percent disabling from May 2, 2012.

5.  Entitlement to an initial compensable evaluation for ingrown toenails and onychomycosis of the right foot.

6.  Entitlement to an initial compensable evaluation for ingrown toenails and onychomycosis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2012.  A transcript of the hearing has been associated with the record.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained entirely duplicative information, such as past rating decisions and correspondence, as well as VA examination reports, that is already in the claims file.

The merits of the issue of entitlement to service connection for an acquired psychiatric disorder, as well as the remaining issues on appeal, are addressed in the REMAND portion of the decision below, and the issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions dated in July 1997 and April 1998, the RO denied service connection for a nervous condition; the Veteran did not appeal.

2.  The evidence received since the April 1998 rating decision is not cumulative or redundant of evidence previously of record, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1997 and April 1998 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; accordingly, no further discussion of the VCAA is necessary.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

In October 2000, the Veteran filed a claim to reopen his previously denied claim for a "mental disease/mental defect."  According to the criteria in effect in 2000, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for a nervous condition in July 1997.  It noted that there was no record of treatment in service for a nervous condition, and no evidence demonstrating incurrence or aggravation by service.  The RO again denied service connection in April 1998.  It indicated that there was no evidence showing a link between the claimed condition and the Veteran's service.  The Veteran was notified of the rating decisions and provided with notice of his appellate rights.  To the extent that the July 1997 rating decision may not have become final due to the submission of additional documentation within one year of the rating decision, the Veteran did not file a notice of disagreement or new and material evidence within one year of the April 1998 rating decision thus the decisions are final.  

The evidence of record at the time of the prior final rating decisions included the Veteran's service treatment records.  They reflect that the Veteran was referred for a mental evaluation in June 1987; on intake, the assessment was that the Veteran was homesick.  The attending physician noted that the Veteran did not know why he had been referred and that he denied any mental or emotional problem requiring treatment.

Also of record were treatment notes from Mid-Hudson Psychiatric Center.  They reflect that in April 1991 the Veteran was accused of attempted murder and assault when he attempted to throw a stranger in front of an oncoming subway train.  He was diagnosed as having a psychotic disorder, not otherwise specified.

In June 2001, service connection was denied for schizoaffective disorder.  The Veteran submitted a statement in September 2001 with attached documents.  In December 2001, the RO denied service connection for a neuropsychiatric disorder and provided appellate rights.  In January 2002, within one year of both the June 2001 and December 2001 decisions, the Veteran filed a notice of disagreement.  Following the issuance of a statement of the case, the Veteran perfected his appeal.  Evidence added to the record includes the report of a February 2001 VA examination.  The examiner provided Axis I diagnoses of polysubstance abuse and schizoaffective disorder exacerbated by mood altering substances.  He did not provide an opinion regarding the etiology of the Veteran's acquired psychiatric disorders.

A form titled "Physician's Questionnaire (Psychiatric Condition)", provided by the Veteran's representative and completed by a psychiatrist in March 2007, indicates the author's opinion that the Veteran's current psychiatric condition was more than likely due to his active service.  He indicated a diagnosis of bipolar disorder.  He did not discuss the underlying rationale for his conclusion.  Also added to the record was an April 2009 document written by a ward psychiatrist at Kirby Forensic Psychiatric Center states that "select events that have been documented as having occurred during your military experiences appear to be stressors as defined in Axis IV that can contribute to the later manifestation of overt psychiatric symptoms."

As noted, the RO denied the Veteran's claim in July 1997 and April 1998.  One of its bases for denial was that there was no medical evidence linking the claimed psychiatric condition to active service.  Since then, the Veteran has submitted medical evidence suggesting a relationship between his psychiatric disorder and service.  As such, the Board finds that a defect existing at the time of the April 1998 rating decision has been cured, and the claim may be reopened.

The reopened claim (i.e., the substantive merits of the claim for service connection) will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

During his hearing, the Veteran related that he received treatment for his various disabilities at the Kirby Forensic Psychiatric Center.  His representative indicated that she would submit a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Such form was not received.  However, the Board observes that such form was received by the New York RO in June 2011.  An August 2011 deferred rating decision indicates that the form should be processed.  While the record contains various correspondence between the RO and Kirby, there is no request for the records identified in the Veteran's June 2011 release.  Because the Veteran has indicated that he has received both medical and psychiatric treatment, records identified in the June 2011 release and during his hearing should be sought and associated with the claims file.

With respect to his claimed acquired psychiatric disorder, the Board notes that the Veteran was seen for mental health evaluations during service.  While it appears that these evaluations reflected that he was psychiatrically normal, he has testified that he was afraid to report symptoms during service.  The record reflects that the Veteran was separated from service due to misconduct.  Documents from proceedings of the Supreme Court of the State of New York, Orange County, indicate that review of military records reflected that the Veteran assaulted three superior officers and was court martialed.  The Board concludes that the Veteran's service personnel records should be sought, as they might provide insight into the basis for the Veteran's misconduct discharge.  The Board also concludes that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).   Here, there is sufficient evidence of a current disability, the Veteran's statements concerning events in service as well as an indication of misconduct during service, and evidence suggestive of a relationship between an acquired psychiatric disorder and service.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is remanded for the following actions: 

1.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim, to include records from Kirby Forensic Psychiatric Center for the duration of the Veteran's admission there.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the service department and request the Veteran's service personnel records, to include the record of any court martial proceeding or other disciplinary proceeding against him.  

3.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder began in or is related to any disease or injury in service.

If any psychotic disorder is diagnosed, the examiner should provide an opinion regarding whether such disorder was manifest within one year of the Veteran's separation from service in August 1988 and, if so, provide information concerning the severity of the disorder at that time.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

4.  Upon completion of the above development, review the expanded record and carry out any additional development indicated, to include additional examinations if deemed necessary.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


